       Case 1:20-cv-00040-PGG-SDA Document 9 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          7/20/2020
 Roger Bell Jr.,

                               Plaintiff,
                                                            1:20-cv-00040 (PGG) (SDA)
                   -against-
                                                            ORDER
 ACK Towing & Transportation et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In accordance with the Court’s June 22, 2020 Order (ECF No. 8), the parties were to file a

proposed case management plan at least one week prior to the Initial Pretrial Conference, which

is scheduled for Wednesday, July 22, 2020 at 2:00 p.m. The parties shall file their proposed case

management plan no later than 2:00 p.m. tomorrow, July 21, 2020. The parties are reminded

that failure to comply with Court Orders may result in the imposition of sanctions.

       It is further Ordered that counsel for Defendants shall update his contact information on

ECF no later than 2:00 p.m. tomorrow.

SO ORDERED.

DATED:         New York, New York
               July 20, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
